DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-18 have been examined.
Claims 1-5 and 19-20 are cancelled.
P = paragraph, e.g. p5 = paragraph 5.
Either of the references, taken alone, disclose the proposed invention.  The applicant is encouraged to review all references, including those in the conclusion section in their entirety.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-18 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Latotzki USPAP 2017/0329,346.
As per claim 6, Latotzki discloses a vehicle system comprising: a vehicle to: detect surrounding areas thereof; estimate, based on data, a parking space and boundaries of obstacles around the parking space; and autonomously move to the parking space (ab; fig’s 19,17, 15, 20; p’s 4, 54, 63, 64); 
Figure 21 of Latotzki discloses:

    PNG
    media_image1.png
    709
    642
    media_image1.png
    Greyscale

and a mobile device comprising a touchscreen, the mobile device to: display representations of the vehicle and the surrounding areas; and receive user inputs on a display showing the representations to generate the data; and transmit the data (p’s 43-50; fig’s 21, 11, 4; 20; claim 1; p’s 66, 34, 36).
Latotzki discloses via p’s 34:
[0034] FIG. 24 is a display content of a display or display area of an automated, driver less parking vehicle in accordance with the present invention, with the display area placed at the lower left corner of the windshield facing outward and displaying an image of a Parkschein (parking ticket) in the color tone, size and ratio required by law and showing the time that the parking time ends, and shown with an optional QR code displayed for easing the control activities of meter maids, and showing the Vehicle Identification Number (VIN), with the current parking spot's street and number being displayed for assigning the parking payment;
Latotzki discloses via its abstract:
An autonomous parking system for a vehicle includes a plurality of sensors disposed at the vehicle and sensing exterior of the vehicle. A control is operable to control steering, moving and stopping of the vehicle responsive at least in part to processing by a processor of captured data. Responsive to a user input, the control autonomously drives the vehicle from a drop-off location to a parking space and parks the vehicle at the parking space, and responsive to another user input, the control autonomously drives the vehicle from the parking space to a pick-up location, wherein one of (i) the pick-up location is different than the drop-off location, (ii) the control is operable to move the vehicle after it is parked and before or without actuation of the other user input, and (iii) the control communicates with controls of other vehicles in determining the parking space for the equipped vehicle.
As per claim 7, Latotzki discloses wherein the parking space is partially included in the surrounding areas (figure 7; p’s 43-50; ab; p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 7b:

    PNG
    media_image2.png
    904
    665
    media_image2.png
    Greyscale


As per claim 8, Latotzki discloses wherein the parking space is not included in the surrounding areas (figure 5; ab; p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 5:

    PNG
    media_image3.png
    735
    578
    media_image3.png
    Greyscale


As per claim 9, Latotzki discloses wherein when the vehicle initiates an autonomous parking maneuver and detects that the parking space is invalid, the vehicle determines whether a new parking space is available based on a current position of the vehicle (p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p46:
[0046] Optionally, the restoring may not take place or may take place in a limited extent when the parking structure is comparably low occupied, by that there is enough space for every vehicle for maneuvering anyway. Optionally (when the parking structure is medium or highly crowded), the least possible number of other vehicles may be activated upon a wake up event for giving entry or exit clearance. As shown in FIG. 8B, a highly crowded parking garage level can be suitable for unmanned, autonomous (valet) parking vehicles only. The unoccupied spaces in between the parked vehicles serve as maneuvering and driving space for vehicles entering or exiting the parking area. As an optional aspect of the invention, the optimization algorithm for minimizing the number of vehicles that get activated upon a wake up event may arrange the parked vehicles in a way so that the free spaces and/or driving spaces in between have a leaf vein structure. As an alternative option the free spaces and/or driving spaces may appear more or less random or structureless. Optionally, the optimization may work in a manner so that the least possible ways may be driven by the other vehicles upon a wake up event for giving entry or exit clearance. Optionally, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be done by the parking structure [server]. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be done cumulative by the vehicles by cloud processing. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be set by an instruction set of rules out of which logic the maneuvers are to be executed by the vehicle subject to enter or exit and all other vehicles giving clearance are given. Optionally, when additional vehicles enter the parking lot or structure, the new entering vehicle may enter any available slot which is directly accessible. If this is not possible one or more other vehicles may move into further free spots giving clearance to a spot directly accessible by the newly entering vehicle. Optionally, the optimization may not be limited to one level of the parking structure such as shown in the example of FIG. 8B, but the optimization may reflect all levels of the whole parking structure at once as subject for optimization.
As per claim 10, Latotzki discloses wherein the vehicle comprises: range detection sensors to detect the surrounding areas of the vehicle when the vehicle is in a first position and orientation; and an electronic control unit (ECU) to estimate the parking space based on the data when the vehicle is in the first position and orientation (fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; p’s 4, 54), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 17:

    PNG
    media_image4.png
    736
    604
    media_image4.png
    Greyscale



As per claim 11, Latotzki discloses wherein the parking space is not fully detectable by the range detection sensors when the vehicle is in the first position and orientation (fig 10; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; fig’s 15, 20; p’s 4, 54; fig’s 19, 17), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 10:

    PNG
    media_image5.png
    819
    704
    media_image5.png
    Greyscale


As per claim 12, Latotzki discloses wherein the parking space is undetectable by the range detection sensors when the vehicle is in the first position and orientation (p’s 34, 36; fig’s 3, 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 3:

    PNG
    media_image6.png
    922
    657
    media_image6.png
    Greyscale


As per claim 13, Latotzki discloses wherein the boundaries of the obstacles around the parking space are partially included in the surrounding areas (p’s 41, 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p41:
[0041] Some systems are able to handle unforeseen obstacles which may lie in the driveway in a certain extend such as stopping or finding a way around it by its own. Typically, known vehicle inherent sensors and environment scene mapping and hazard determination algorithm are in use, supported by traffic rule data sets, vehicle dynamics controls and data sets. The sensors are typically at least one of ultrasound sensors, RADAR sensors, LIDAR sensors, mono- and/or stereo-camera with RGB or infrared (IR) sensors. The path's road properties and collision hazard determination is typically done by scene classification algorithms, and free space determination and again collision hazard detection algorithm is typically done via a two-dimensional (2D) free space map or 2D map with height stixels or by at least a low level of 3D reconstruction, especially in combination of sensors which deliver a depth signal (ultrasound-, RADAR-, LIDAR-sensors and stereo cameras) or by algorithms which use depth cues to estimate or determine the depth, such as a structure from motion algorithm on a mono camera. Often, several sensors may be fused for sensor-redundancy, -range, -opening angle and -resolution reasons. For example, data from RADAR sensors may be fused with data from mono cameras. Often the sensor's data additionally get crunched and preprocessed before or during fusion. The object classification and road property determinations are done by a classifier on a camera, while the hazard object distance determination can be led by the RADAR. Often artificial intelligence algorithm and training methods are used for optimizing the scene map and object determination and driving decision making.


As per claim 14, Latotzki discloses wherein the boundaries of the obstacles around the parking space are not included in the surrounding areas (p’s 41, 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 63, 64, 66), as per the discussion above.

As per claim 15, Latotzki discloses wherein the ECU estimates the boundaries of the obstacles based on the data when the vehicle is in the first position and orientation (p55; fig’s 19, 17, 15, 20; p’s 63, 64, 66; p’s 4, 54; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p55:
[0055] As a solution for automated vehicle parking on road sides at neighborhoods with an insufficient number of parking spots (lot or slots), autonomous vehicles may rearrange themselves for closing gaps in between to allow as many vehicles as possible to park at a given area. The gap closing may be triggered when another vehicle approaches which is searching for a parking spot and no parking spots are left nearby. The approaching vehicle may transmit its parking spot search request and own dimension via V2V. The scenario I of FIG. 16 shows this in example. In scenario I, the already parked vehicles C and D keep their position since it is sufficient that only the already parked vehicle B wakes up and moves forward a few centimeters (or more) to open a gap that is large enough for the approaching subject vehicle A to park in forwardly. Optionally, alternatively the already parking vehicles may acknowledge the newly approaching vehicle is searching for a parking spot by its behavior (such as, for example, slow driving, running ultrasound sensors, stopping on a gap nearly big enough for it to park in). By that option, approaching vehicles without V2V capabilities, also when human driven, may be reflected as well by the already parked autonomous vehicles. The scenario II of FIG. 16 shows this in example. In scenario II, the already parked vehicle D keeps its position while the already parked vehicles B and C wake up and move rearward a few centimeters (or more) to open a gap in front of vehicle B that is large enough for the approaching subject vehicle A to park in, such as by a two stroke rearward parking maneuver. Optionally, for opening a gap, the parking vehicles may transmit their identity, position and remaining gaps in between one another. In case the sum of the remaining gaps plus some maneuvering and safety distance (>distance sensor accuracy) between the vehicles is greater than the space required for the newly approaching vehicle, one or more of the already parked autonomous vehicles may rearrange either pulling forward or backward for some centimeters under regard of parking regulations, pedestrians and obstacles, without leaving the area allowed to park (also shown in the example of scenario II of FIG. 16). The rearranging calculation or optimization may run on a single vehicle, on a group processing of a plurality of concerned (parked and the approaching) vehicles, on a remote server, one or more local or remote smart phones or cloud processing or server. It may happen that not all vehicles parked along a roadside are automated or V2V capable and by that are not able to rearrange on request. Optionally, parked vehicles around these may reflect these as fixed points in their gap minimizing calculation, rearranging in the remaining spaces.

As per claim 16, Latotzki discloses wherein the mobile device transmits a message while the mobile device receives a continuous input from the user, and wherein the vehicle autonomously moves to the parking space while the vehicle is receiving the continuous input from the user (p 55, fig’s 6, 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1; p’s 34, 36), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 6:

    PNG
    media_image7.png
    727
    642
    media_image7.png
    Greyscale


As per claim 17, Latotzki discloses wherein the mobile device displays an indicator to assist the user as to how the user should provide a continuous input (p 40; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p40:
[0040] Nowadays the term ‘valet parking’ for vehicles has a wide scope: it may include ‘the vehicle is pulling autonomous (and often) supervised into a known private parking garage or parking lot after the driver has left his or her vehicle in front of the garage or parking lot or in front of the entrance of his or her house, letting the vehicle pass the driveway to the garage in an automated manner’, such as shown in FIG. 2. These systems are often limited to follow a known path. The vehicle supervision as well as transmitting of drive commands is typically been done by using cellular connections to smart phone apps. Typically, the vehicle owner stays in connection with the vehicle until it is finally parked. The vehicle may start and execute a return way upon request from the driver's smart phone.

As per claim 18, Latotzki discloses wherein the mobile device displays the representations and the surrounding areas such that dimensions of the representations and the surrounding areas are scaled according to actual dimensions of the vehicle and the surrounding areas (fig’s 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; p’s 4, 54; fig’s 19, 17), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 19B:

    PNG
    media_image8.png
    740
    692
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Latotzki USPAP 2017/0329,346, and further in view of Kirstein et al. USPAP 2018/0244,287.
As per claim 6, Latotzki discloses a vehicle system comprising: a vehicle to: detect surrounding areas thereof; estimate, based on data, a parking space and boundaries of obstacles around the parking space; and autonomously move to the parking space (ab; fig’s 19,17, 15, 20; p’s 4, 54, 63, 64); 
Figure 21 of Latotzki discloses:

    PNG
    media_image1.png
    709
    642
    media_image1.png
    Greyscale

and a mobile device comprising a touchscreen, the mobile device to: display representations of the vehicle and the surrounding areas; and receive user inputs on a display showing the representations to generate the data; and transmit the data (p’s 43-50; fig’s 21, 11, 4; 20; claim 1; p’s 66, 34, 36).
Latotzki discloses via p’s 34:
[0034] FIG. 24 is a display content of a display or display area of an automated, driver less parking vehicle in accordance with the present invention, with the display area placed at the lower left corner of the windshield facing outward and displaying an image of a Parkschein (parking ticket) in the color tone, size and ratio required by law and showing the time that the parking time ends, and shown with an optional QR code displayed for easing the control activities of meter maids, and showing the Vehicle Identification Number (VIN), with the current parking spot's street and number being displayed for assigning the parking payment;
Latotzki discloses via its abstract:
An autonomous parking system for a vehicle includes a plurality of sensors disposed at the vehicle and sensing exterior of the vehicle. A control is operable to control steering, moving and stopping of the vehicle responsive at least in part to processing by a processor of captured data. Responsive to a user input, the control autonomously drives the vehicle from a drop-off location to a parking space and parks the vehicle at the parking space, and responsive to another user input, the control autonomously drives the vehicle from the parking space to a pick-up location, wherein one of (i) the pick-up location is different than the drop-off location, (ii) the control is operable to move the vehicle after it is parked and before or without actuation of the other user input, and (iii) the control communicates with controls of other vehicles in determining the parking space for the equipped vehicle.
Latotzki discloses all the limitations of the invention, however, arguendo, if Latotzki is or might be interpreted such that it might not explicitly disclose boundaries around the parking space, then Kirstein discloses boundaries around the parking space (p’s 13-16, 4-6; ab; p’s 11, 18-25; claim 1; fig’s 6, 1 and 4-5).  If this interpretation is taken, then it would have been obvious to modify Latotzki to include boundaries around the parking space such as that taught by Kirstein in order to have the user receives both feedback about the quality of the environment capturing, in particular by the display of the vehicle surroundings and the previously determined parking trajectory, and is able to directly influence the path planning, i.e. the determination of the parking trajectory. The user can, in particular, detect whether in the case of the previously determined parking trajectory all of the relevant objects or respectively obstacles have been considered in the vehicle surroundings and, if necessary, can bring about an optimized path planning, in particular in the case of missing or incorrect information, by manual operator inputs. This can significantly reduce collisions and the number of times the process is aborted during autonomous and partially autonomous parking maneuvers. In addition, the method according to the invention can mean an increase in convenience for the user. This primarily results from the fact that the user can enforce greater distances from critical obstacles. For example, the distance of the parking trajectory from a corner of an obstacle can be influenced in such a manner that a greater distance from the obstacle is observed and, as a result, the parking space can be viewed better by the user during the parking operation. Another example is the fact that it is possible for the user to influence the parking trajectory in accordance with whether the obstacles in the vehicle surroundings are solid objects (e.g. other vehicles or boundary posts) or less solid objects (e.g. bushes or plants). In such a case, the user can, for example, cause the parking trajectory to be planned at a greater distance from solid objects or respectively obstacles and/or at a lesser distance from less solid objects or respectively obstacles.
[0014] The method may, for example, be integrated into a control device of a driver assistance system of a vehicle by means of software. In particular, the parking assistance systems known from the prior art, in which parking spaces and obstacles are already captured by means of suitable sensor devices and in which a parking trajectory for an autonomous or partially autonomous parking function is determined by appropriate path planning algorithms, can be further developed according to the method.
[0015] In particular, the terminology used here, “autonomous and partially autonomous maneuvering of a vehicle into a target parking position” equally denotes “automatic or respectively partially automatic parking of a vehicle”. These two terminologies are frequently used interchangeably in general parlance and are also understood to be synonymous within the framework of the present invention.
[0016] The display device, on which the vehicle surroundings are displayed and the previously determined parking trajectory is output, may be a screen inside the vehicle. In this case, this can be a screen which is additionally used to display other information to the user, in particular if no parking situation is available. Alternatively or in addition, the display device can also be a mobile display device, for example a mobile phone or a tablet PC, so that the parking situation is also displayed to the user according to the invention outside the vehicle and the user can manually influence the parking trajectory (Kirstein, p’s 13-16).
Further, Kirstein discloses via figure 6:

    PNG
    media_image9.png
    696
    564
    media_image9.png
    Greyscale


As per claim 7, Latotzki discloses wherein the parking space is partially included in the surrounding areas (figure 7; p’s 43-50; ab; p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 7b:

    PNG
    media_image2.png
    904
    665
    media_image2.png
    Greyscale


As per claim 8, Latotzki discloses wherein the parking space is not included in the surrounding areas (figure 5; ab; p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 5:

    PNG
    media_image3.png
    735
    578
    media_image3.png
    Greyscale


As per claim 9, Latotzki discloses wherein when the vehicle initiates an autonomous parking maneuver and detects that the parking space is invalid, the vehicle determines whether a new parking space is available based on a current position of the vehicle (p’s 4, 54; fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p46:
[0046] Optionally, the restoring may not take place or may take place in a limited extent when the parking structure is comparably low occupied, by that there is enough space for every vehicle for maneuvering anyway. Optionally (when the parking structure is medium or highly crowded), the least possible number of other vehicles may be activated upon a wake up event for giving entry or exit clearance. As shown in FIG. 8B, a highly crowded parking garage level can be suitable for unmanned, autonomous (valet) parking vehicles only. The unoccupied spaces in between the parked vehicles serve as maneuvering and driving space for vehicles entering or exiting the parking area. As an optional aspect of the invention, the optimization algorithm for minimizing the number of vehicles that get activated upon a wake up event may arrange the parked vehicles in a way so that the free spaces and/or driving spaces in between have a leaf vein structure. As an alternative option the free spaces and/or driving spaces may appear more or less random or structureless. Optionally, the optimization may work in a manner so that the least possible ways may be driven by the other vehicles upon a wake up event for giving entry or exit clearance. Optionally, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be done by the parking structure [server]. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be done cumulative by the vehicles by cloud processing. In accordance with an alternative option, the strategy for how to maneuver a plurality of vehicles to give clearance for another vehicle may be set by an instruction set of rules out of which logic the maneuvers are to be executed by the vehicle subject to enter or exit and all other vehicles giving clearance are given. Optionally, when additional vehicles enter the parking lot or structure, the new entering vehicle may enter any available slot which is directly accessible. If this is not possible one or more other vehicles may move into further free spots giving clearance to a spot directly accessible by the newly entering vehicle. Optionally, the optimization may not be limited to one level of the parking structure such as shown in the example of FIG. 8B, but the optimization may reflect all levels of the whole parking structure at once as subject for optimization.
As per claim 10, Latotzki discloses wherein the vehicle comprises: range detection sensors to detect the surrounding areas of the vehicle when the vehicle is in a first position and orientation; and an electronic control unit (ECU) to estimate the parking space based on the data when the vehicle is in the first position and orientation (fig’s 19, 17, 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; p’s 4, 54), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 17:

    PNG
    media_image4.png
    736
    604
    media_image4.png
    Greyscale



As per claim 11, Latotzki discloses wherein the parking space is not fully detectable by the range detection sensors when the vehicle is in the first position and orientation (fig 10; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; fig’s 15, 20; p’s 4, 54; fig’s 19, 17), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 10:

    PNG
    media_image5.png
    819
    704
    media_image5.png
    Greyscale


As per claim 12, Latotzki discloses wherein the parking space is undetectable by the range detection sensors when the vehicle is in the first position and orientation (p’s 34, 36; fig’s 3, 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 3:

    PNG
    media_image6.png
    922
    657
    media_image6.png
    Greyscale


As per claim 13, Latotzki discloses wherein the boundaries of the obstacles around the parking space are partially included in the surrounding areas (p’s 41, 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p41:
[0041] Some systems are able to handle unforeseen obstacles which may lie in the driveway in a certain extend such as stopping or finding a way around it by its own. Typically, known vehicle inherent sensors and environment scene mapping and hazard determination algorithm are in use, supported by traffic rule data sets, vehicle dynamics controls and data sets. The sensors are typically at least one of ultrasound sensors, RADAR sensors, LIDAR sensors, mono- and/or stereo-camera with RGB or infrared (IR) sensors. The path's road properties and collision hazard determination is typically done by scene classification algorithms, and free space determination and again collision hazard detection algorithm is typically done via a two-dimensional (2D) free space map or 2D map with height stixels or by at least a low level of 3D reconstruction, especially in combination of sensors which deliver a depth signal (ultrasound-, RADAR-, LIDAR-sensors and stereo cameras) or by algorithms which use depth cues to estimate or determine the depth, such as a structure from motion algorithm on a mono camera. Often, several sensors may be fused for sensor-redundancy, -range, -opening angle and -resolution reasons. For example, data from RADAR sensors may be fused with data from mono cameras. Often the sensor's data additionally get crunched and preprocessed before or during fusion. The object classification and road property determinations are done by a classifier on a camera, while the hazard object distance determination can be led by the RADAR. Often artificial intelligence algorithm and training methods are used for optimizing the scene map and object determination and driving decision making.


As per claim 14, Latotzki discloses wherein the boundaries of the obstacles around the parking space are not included in the surrounding areas (p’s 41, 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 63, 64, 66), as per the discussion above.

As per claim 15, Latotzki discloses wherein the ECU estimates the boundaries of the obstacles based on the data when the vehicle is in the first position and orientation (p55; fig’s 19, 17, 15, 20; p’s 63, 64, 66; p’s 4, 54; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p55:
[0055] As a solution for automated vehicle parking on road sides at neighborhoods with an insufficient number of parking spots (lot or slots), autonomous vehicles may rearrange themselves for closing gaps in between to allow as many vehicles as possible to park at a given area. The gap closing may be triggered when another vehicle approaches which is searching for a parking spot and no parking spots are left nearby. The approaching vehicle may transmit its parking spot search request and own dimension via V2V. The scenario I of FIG. 16 shows this in example. In scenario I, the already parked vehicles C and D keep their position since it is sufficient that only the already parked vehicle B wakes up and moves forward a few centimeters (or more) to open a gap that is large enough for the approaching subject vehicle A to park in forwardly. Optionally, alternatively the already parking vehicles may acknowledge the newly approaching vehicle is searching for a parking spot by its behavior (such as, for example, slow driving, running ultrasound sensors, stopping on a gap nearly big enough for it to park in). By that option, approaching vehicles without V2V capabilities, also when human driven, may be reflected as well by the already parked autonomous vehicles. The scenario II of FIG. 16 shows this in example. In scenario II, the already parked vehicle D keeps its position while the already parked vehicles B and C wake up and move rearward a few centimeters (or more) to open a gap in front of vehicle B that is large enough for the approaching subject vehicle A to park in, such as by a two stroke rearward parking maneuver. Optionally, for opening a gap, the parking vehicles may transmit their identity, position and remaining gaps in between one another. In case the sum of the remaining gaps plus some maneuvering and safety distance (>distance sensor accuracy) between the vehicles is greater than the space required for the newly approaching vehicle, one or more of the already parked autonomous vehicles may rearrange either pulling forward or backward for some centimeters under regard of parking regulations, pedestrians and obstacles, without leaving the area allowed to park (also shown in the example of scenario II of FIG. 16). The rearranging calculation or optimization may run on a single vehicle, on a group processing of a plurality of concerned (parked and the approaching) vehicles, on a remote server, one or more local or remote smart phones or cloud processing or server. It may happen that not all vehicles parked along a roadside are automated or V2V capable and by that are not able to rearrange on request. Optionally, parked vehicles around these may reflect these as fixed points in their gap minimizing calculation, rearranging in the remaining spaces.

As per claim 16, Latotzki discloses wherein the mobile device transmits a message while the mobile device receives a continuous input from the user, and wherein the vehicle autonomously moves to the parking space while the vehicle is receiving the continuous input from the user (p 55, fig’s 6, 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66; claim 1; p’s 34, 36), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 6:

    PNG
    media_image7.png
    727
    642
    media_image7.png
    Greyscale


As per claim 17, Latotzki discloses wherein the mobile device displays an indicator to assist the user as to how the user should provide a continuous input (p 40; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; fig’s 15, 20, 19, 17; p’s 4, 54; p’s 63, 64, 66), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via p40:
[0040] Nowadays the term ‘valet parking’ for vehicles has a wide scope: it may include ‘the vehicle is pulling autonomous (and often) supervised into a known private parking garage or parking lot after the driver has left his or her vehicle in front of the garage or parking lot or in front of the entrance of his or her house, letting the vehicle pass the driveway to the garage in an automated manner’, such as shown in FIG. 2. These systems are often limited to follow a known path. The vehicle supervision as well as transmitting of drive commands is typically been done by using cellular connections to smart phone apps. Typically, the vehicle owner stays in connection with the vehicle until it is finally parked. The vehicle may start and execute a return way upon request from the driver's smart phone.

As per claim 18, Latotzki discloses wherein the mobile device displays the representations and the surrounding areas such that dimensions of the representations and the surrounding areas are scaled according to actual dimensions of the vehicle and the surrounding areas (fig’s 15, 20; p’s 63, 64, 66; claim 1; p’s 34, 36; fig’s 21, 11, 4; p’s 43-50; ab; p’s 4, 54; fig’s 19, 17), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Latotzki discloses via figure 19B:

    PNG
    media_image8.png
    740
    692
    media_image8.png
    Greyscale











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (U.S. patent application publication 2018/0043,884) discloses a parking assistance for a vehicle capable of autonomous operation. The embodiment herein operates to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the parking assistance determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle. When the parking zone does not, the parking assistance prompts the vehicle to engage in a holding pattern for a predetermined period of time. While in the holding pattern under the autonomous operation, the parking assistance periodically determines whether the at least one parking location becomes available. When the predetermined period of time lapses, parking status of the vehicle is transmitted to the vehicle user.
Glebov et al. (U.S. patent application publication 2019/0210,594) discloses a 
navigation system includes: a control unit configured to: receive a parking facility request for an autonomous vehicle operation of a user vehicle in a vehicle parking facility; retrieve a parking facility map for the vehicle parking facility, including facility information, for the vehicle parking facility, wherein the facility information includes intersection nodes; and generate a facility traversal route for the autonomous vehicle operation of the user vehicle through the vehicle parking facility based on the intersection nodes and the parking facility request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667